
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3593
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 24, 2012
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 787 State Route 17M in Monroe, New York, as
		  the National Clandestine Service of the Central Intelligence Agency NCS
		  Officer Gregg David Wenzel Memorial Post Office.
	
	
		1.National Clandestine Service
			 of the Central Intelligence Agency NCS Officer Gregg David Wenzel Memorial Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 787 State Route 17M in Monroe, New York, shall be known and
			 designated as the National Clandestine Service of the Central
			 Intelligence Agency NCS Officer Gregg David Wenzel Memorial Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the National
			 Clandestine Service of the Central Intelligence Agency NCS Officer Gregg David
			 Wenzel Memorial Post Office.
			
	
		
			Passed the House of
			 Representatives July 23, 2012.
			Karen L. Haas,
			Clerk
		
	
